PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Carpenter et al.
Application No. 16/382,011
Filed: 11 Apr 2019
For: UNIFIED PLAYLIST

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
July 12, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to properly reply in a timely manner to the final Office action mailed, December 12, 2019, which set a shortened statutory period for reply of three (3) months.  A one month extension of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on April 13, 2020.  A Notice of Abandonment was mailed on September 25, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a RCE (Request for Continued Examination, with the required fee of $1,360, (2) the petition fee of $2,100 and (3) a proper statement of unintentional delay.  Accordingly, the RCE is accepted as being unintentionally delayed.

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 10.18(b) and Changes to Patent Practice and Procedure; Final Rule Notice, 62 Fed. Reg. 53131, 53178 (October 10, 1997), 1203 Off. Gaz. Pat. Office 63, 103 (October 21, 1997).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional, petitioner must notify the Office.


Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to Technology Center AU 2424 for appropriate action by the Examiner in the normal course of business on the RCE (Request for Continued Examination) received March 31, 2020 and July 12, 2021.



/KIMBERLY A INABINET/Paralegal Specialist, OPET